Matter of Cocchiaraley v New York State Dept. of Health (2017 NY Slip Op 08518)





Matter of Cocchiaraley v New York State Dept. of Health


2017 NY Slip Op 08518


Decided on December 6, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2017-07976

[*1]In the Matter of Christopher Cocchiaraley, petitioner,
vNew York State Department of Health, et al., respondents. Christopher Cocchiaraley, Hartsdale, NY, petitioner pro se.


Eric T. Schneiderman, Attorney General, New York, NY (Michael A. Berg of counsel), for respondent Anne E. Minihan.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Anne E. Minihan, a Justice of the Supreme Court, Westchester County, from enforcing an order dated May 18, 2017, in a proceeding entitled Matter of Cocchiaraley v New York State Department of Health , pending in the Supreme Court, Westchester County, under Index No. 51119/17.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).
The petitioner has failed to establish a clear legal right to the relief sought.
RIVERA, J.P., LEVENTHAL, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court